2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/977,155 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims 9, 11, 17-19, 21, and 22 of the ‘155 application recite compositions comprising, and methods of using, the same compound recited in instant claims 1-3 and 16.  Compositions comprising a product, and methods of using a product, anticipate claims directed to the product per se.

3.	Instant claims 1-6 and 9-16 are deemed to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/637,824 because the provisional application, under the test of 35 U.S.C. 112(a), discloses the claimed invention.
	Instant claims 7 and 8 are deemed not to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/637,824 because the provisional application, under the test of 35 U.S.C. 112(a), does not disclose a method of treating a head or neck squamous cell carcinoma, and does not disclose administering its compositions to a patient who is receiving or has received platinum-containing chemotherapy.
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 1, 2, and 11 are rejected under 35 U.S.C. 103 as being obvious over the Liu et al article (Nature, Vol. 507, pages 519-522) in view of Kulangara et al (U.S. Patent Application Publication 2020/0061172) and Saito et al (U.S. Patent Application Publication 2007/0298449).  The Liu et al article teaches a vaccine adjuvant comprising a CpG oligonucleotide linked via its 5’ terminus to a lipophilic tail, such as a diacyl lipid.  A Gn linking group between the CpG oligonucleotide and the diacyl lipid is optionally present.  See Figure 1a, compounds 3-5.  The vaccine adjuvant is combined with a pharmaceutically acceptable carrier for administration to mice.  See, e.g., the Abstract; page 519, column 2, first full paragraph; and page 522, column 1, paragraph headed “Immunizations”.  The vaccine adjuvants of the Liu et al article differ from the compound of instant claim 1 in that the sequence of the oligonucleotides are different.  Kulangara et al teach that the oligonucleotide sequence present in the vaccine adjuvants of the 
6.	Claims 3 and 16 are rejected under 35 U.S.C. 103 as being obvious over the Liu et al article (Nature, Vol. 507, pages 519-522) in view of Kulangara et al (U.S. Patent Application Publication 2020/0061172) and Saito et al (U.S. Patent Application Publication 2007/0298449) as applied against claims 1, 2, and 11 above, and further in view of Duffy et al (U.S. Patent Application Publication 2008/0299138).  Kulangara et al and Saito et al as applied above do not 
7.	Claims 4-10 and 12-15 are rejected under 35 U.S.C. 103 as being obvious over the Liu et al article (Nature, Vol. 507, pages 519-522) in view of Kulangara et al (U.S. Patent Application Publication 2020/0061172) and Saito et al (U.S. Patent Application Publication 2007/0298449) as applied against claims 1, 2, and 11 above, and further in view of the WO Patent Application 2016/040887.  The Liu et al article as modified above by Kulangara et al and Saito et al suggest a vaccine adjuvant having the structure recited in instant claims 1 and 2, but do not suggest combining the vaccine adjuvant with a first protein comprising Inventors’ SEQ ID NO:2 and with a second protein comprising Inventors’ SEQ ID NO:3.  The WO Patent Application ‘887 teaches vaccine compositions for the treatment of HPV-positive cancers, including head and neck cancer and squamous cell carcinoma.  See, e.g., page 7, lines 1-15.  The vaccine compositions comprise one or more mutant human papilloma virus peptides, e.g., derived from an HPV E6 protein or a HPV E7 protein, including peptides identified as SEQ ID NOS:5 and 6 
8.	Applicant's arguments filed January 10, 2022 have been fully considered but they are not persuasive.
	The obviousness rejections set forth in the previous Office action are maintained and repeated above.  Applicant contends that the Liu et al article, in combination with Kulangara et al  and Saito et al, would not have been expected to yield an effective vaccine adjuvant.  The examiner disagrees.  As summarized by Applicant, the Liu et al article teaches at least two vaccine adjuvants which would have been expected to be effective: lipo-CpG and lipo-G2-CpG.  Applicant does not provide any argument why the substitution of the CpG sequences taught by Kulangara et al and by Saito et al for the CpG sequence present in the lipo-CpG and lipo-G2-CpG vaccine adjuvants taught by the Liu et al article would not have been expected to be effective and would not have been suggested by the applied references.  Further, while lipo-G4-CpG and lipo-G6-CpG are characterized by the Liu et al article as being less effective than lipo-CpG and lipo-G2-CpG, they are not characterized by the Liu et al article as being ineffective.  See, e.g., page 5210, column 2, lines 7-12.  Because all four vaccine adjuvants are taught by the Liu et al article to be effective to at least some degree, there is motivation to modify each of the vaccine adjuvants by substituting a known and effective CpG sequence, i.e. those taught by Kulangara et al and by Saito et al, for the CpG sequence present in the vaccine adjuvants taught by Liu et al article.  Because the four vaccine adjuvants taught by the Liu et al article are effective, and because the CpG sequences taught by Kulangara et al and by Saito et al are 
Applicant argues that the effectiveness of the vaccine adjuvants taught by the Liu et al article is based upon their differences in length.  However, the Liu et al article does not conclude that effectiveness is based upon the length of the attached nucleotide sequence; rather, the Liu et al article shows that effectiveness is based upon the length of the linker connecting the CpG to the amphiphilic moiety.  The instant claims permit the presence of linkers of any length, and the prima facie case of obviousness is not vitiated by whether or not a Gn linker is present in the vaccine adjuvants taught by the Liu et al article.
Applicant contends that the proposed substitution of CpG2006 for CpG1826 would have been expected to show little or no benefit over the parent compounds, and therefore there would not have been any motivation or expectation of success in making the substitution proposed by the Office.  However, a prima facie case of obviousness does not require an expectation of a benefit.  Compare MPEP 2144(II), where the expectation of some advantage is the “strongest” rationale for combining references, but is not the sole rationale for combining references.  Prima facie obviousness can be based upon the simple substitution of one known functional equivalent for another, i.e. the substitution of the CpG sequences taught by Kulangara et al and Saito et al for the CpG sequence present in the vaccine adjuvants taught by the Liu et al article, with only the expected results that an effective vaccine adjuvant is produced.  See MPEP 2143I)(B).
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
February 14, 2022